Citation Nr: 1515448	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  06-08 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for restrictive airway disease, histoplasmosis, and lung disability claimed as residuals of asbestos exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Counsel



INTRODUCTION

The veteran had active duty service from January 1955 to January 1959.  He was thereafter transferred to the United States Naval Reserve and released to inactive duty with a terminal date of reserve obligation in January 1963.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania.  The appeal was subsequently transferred to the RO in Columbia, South Carolina.

This matter was previously remanded by the Board for further development in July 2006 and again in February 2007.  Such development has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claim currently on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The competent medical evidence does not demonstrate a current diagnosis of restrictive airway disease, histoplasmosis, and/or lung disability claimed as residuals of asbestos exposure.



CONCLUSION OF LAW

The criteria for service connection for restrictive airway disease, histoplasmosis, and lung disability claimed as residuals of asbestos exposure are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103(A) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Letters dated in November 2004 and July 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  It also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, and what information and evidence would be obtained by VA, namely, records such as medical records, employment records, and records from other Federal agencies.  With respect to the Dingess requirements, the July 2006 letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings and notice of the type of evidence necessary to establish an effective date.  The claim was most recently readjudicated in a November 2014 supplemental statement of the case.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2014) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service treatment records.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was also afforded a VA examination in March 2013, the results of which have been included in the claims file for review.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  This examination involved review of the claims file and thorough examination of the Veteran.  As such, the Board finds this examination is adequate. 

The Board also finds there has been substantial compliance with its July 2006 and February 2007 remand directives as a contemporaneous VA examination was conducted.  Additionally, following the February 2007 Board remand, several attempts have been made to obtain additional records from Dr. S.  However, in a July 2012 statement, the Veteran stated, "[p]lease there is no other information for [Dr. S] said he did not have time for any other evidence, I have sent all the evidence that he gave me."  The Board points out that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the Veteran's claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2014).

Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite information necessary to make a decision on the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

None of the pulmonary disorders at issue is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.309(b) does not apply in this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

With respect to claims involving asbestos exposure, there is no specific statutory guidance, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases, which has been incorporated into the VA Adjudication Procedure Manual.  See DVB CIRCULAR 21-88-8, Asbestos-Related Diseases (May 11, 1988); VA Adjudication Procedure Manual Rewrite M21-1MR, IV.ii.2.C.9 (VA Manual).  The provisions stipulate that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease. 

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  VA Manual, paragraph 9(d).  An asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases.  VA Manual, paragraph 9(b) & (c).  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Id.  Asbestos fibers also may produce pleural effusions and fibrosis, pleural plaques, mesothelioma of the pleura and peritoneum, lung cancer and cancers of the gastrointestinal tract.  Id. 

The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease. VA Manual, paragraph 9(e).  Rating specialists must develop any evidence of asbestos exposure before, during, and after service.  A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information. 

The relevant factors discussed in the manual must be considered and addressed by the Board in assessing the evidence regarding an asbestos related claim.  However, the pertinent parts of the manual guidelines on service connection in asbestos-related cases are not substantive rules, and there is no presumption that a veteran was exposed to asbestos solely from shipboard (or any other type of) service.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

Notwithstanding any other provision of law, a veteran's disability shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active service on the basis that it resulted from injury or disease attributable to the use of tobacco products by the veteran during the veteran's service.  38 U.S.C.A. § 1103.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes the evidence of record indicates that the Veteran served in the United States Navy as a MM2, Machinist Mate Second Class.   He has alleged that he was exposed to asbestos while performing his duties in the Navy.  While there is no direct evidence that the Veteran was exposed to asbestos during active duty, it is plausible that such exposure occurred based on the Veteran's military occupational specialty.  The Board notes that VA development procedures for asbestos exposure, as set out above, indicate that even brief exposure of asbestos to a bystander could be sufficient to incur disability. 

According to a January 1955 enlistment examination, the Veteran's lungs and chest were normal.  A January 1955 chest x-ray study was negative for any abnormalities.  An October 1957 chest x-ray revealed hilar calcification which was not considered to be disabling.  He was seen later that month complaining of general malaise, cough, running nose, and chills with a fever.  The diagnosis was influenza, virus known.  Approximately two days later, it was noted that he was feeling slightly better with a "loosening up" of his chest cold.  A physical examination was negative except for a serious discharge from the nose and slightly injected pharynx.  He was seen on occasion in 1958 for upper respiratory complaints but no abnormalities of the lungs were reported on examination.  A January 1959 separation examination found the lungs and chest were normal.  A chest x-ray revealed lobulation of both hilar areas with multiple calcific densities within the lobulated areas.  Tuberculin and histoplasm skin tests were both positive.  The diagnosis was probable histoplasmosis.
  
An April 1975 report of a chest x-ray includes a conclusion "evidence of active intrathoracic disease."  However, an August 1976 Certificate of Medical Examination indicates that examination of the Veteran's respiratory tract was normal at that time.  A respiratory disorder was not diagnosed.

The Veteran underwent a VA examination in November 1982 where the Veteran reported difficulty breathing, weak spells, shortness of breath and easy fatigability, and increased perspiration for the past three to four years.  It was noted that there was no history of clinical pneumonia or treatment for histoplasmosis.  A physical examination revealed the Veteran's lungs were clear to percussion and auscultation and that there were no rhonchi.  A chest x-ray study found the lungs to be free of acute infiltrate.  There was evidence of old healed granulomatous disease which the radiologist stated was seen in approximately 80 to 90 percent of chest films read.  The radiologic impression was no acute cardiopulmonary disease.  The pertinent diagnosis was considered possible chronic obstructive pulmonary disease and it was recommended that pulmonary tests be performed.  

In May 1994, the Veteran was afforded another VA examination where he reported breathing problems.  He related a history of gagging and coughing with exertion and that his symptoms worsened by extremes of temperature and environmental allergens such as pollen and dust as well as increased humidity.  He stated he is able to walk approximately 5 blocks or climb two flights of stairs without shortness of breath.  The Veteran reported a chronic cough, headaches, and that he experiences chest pains.  His medication included a Proventil inhaler.  At physical examination of the respiratory system, the Veteran denied cough or expectoration.  There was normal mobility to the chest wall and equal excursion of the diaphragms.  Palpation and percussion were unremarkable.  Auscultation revealed equal breath sounds that were symmetric bilaterally and without adventitious sounds.  The examination report noted that despite multiple efforts over two hours and two different pulmonary technicians, the Veteran was unable to cooperate for an accurate spirometric examination.  Chest x-rays revealed granulomatous disease without convincing evidence of active histoplasmosis or tuberculosis.  The VA examiner acknowledged the Veteran's history of asbestos exposure but that he was currently without clinical or radiographic evidence of asbestos or other pneumoconiosis.  The Veteran had no evidence of shortness of breath at rest and there was clinically no evidence to support the diagnosis of asbestosis. 

Additionally, in February 2007, the Board noted there was some evidence of record of the current existence of respiratory disability.  The clinical record dated in August 2005 which is purportedly from J.C.S., M.D., includes a diagnosis of restrictive lung disease which was apparently attributed to the Veteran's asbestos exposure as well as to beryllium exposure.  The document seems to indicate that pulmonary function testing, a chest X-ray and a computed tomography scan of the lungs had been performed.  The document then includes the annotation that on the basis of the new results, please write Dr. S. for copies of the actual tests performed and explanations.  

Diagnostic Imaging Reports, dated June 2006, from Knox Community Hospital indicated there was no evidence of pneumothorax, infiltrate or effusion.  The inspiratory and expiratory chest x-rays showed no specific abnormality.

The Board notes that the VA treatment records with the claims file indicate no abnormalities of the respiratory system and the Veteran's lungs were consistently clear.

Finally, the Veteran was afforded another VA examination where he reported having problems in the 1950s with shortness of breath and a cough.  He stated he has had chronic breathing problems since.  The Veteran did not have a history of asthma.  He had bronchoscopy in the 1970s and prior x-rays but is not aware of any specific issues.  He has no history of hospitalizations, biopsies, surgery, or CTs.  There is also no evidence of hemoptysis.  It was noted the Veteran was using a daily inhaled medication but there was no indication for which disorder.  The VA examiner reported the Veteran had a chest x-ray in 2011 but that the results were normal.  The pre-bronchodilator results were normal as well.  The VA examiner stated the Veteran did not have multiple respiratory conditions.  The VA examiner concluded that there was no evidence of a chronic lung disability in the Veteran.  While the VA examiner concedes there was a history of asbestos exposure during his military service, there is no evidence of pleural abnormalities, specifically pleural plaques or asbestosis on any of the x-rays, and there was no evidence of restrictive pulmonary disease on the pulmonary function tests.

Upon consideration of the evidence of record, the Veteran's claim for entitlement to service connection for restrictive airway disease, histoplasmosis, and lung disability claimed as residuals of asbestos exposure must be denied. 

The threshold question here is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).  A review of the record did not find any diagnosis of restrictive airway disease, histoplasmosis, or a lung disability stemming from asbestos exposure.  While the Board recognizes the Veteran's sincere belief in his claim and description of his symptoms, the most competent medical evidence of record does not show that the Veteran has a disability that was caused, or aggravated, by military service during any period of his appeal.  

Furthermore, while it is conceded that the Veteran had asbestos exposure during service, the weight of the probative evidence of record does not indicate the Veteran has a diagnosis for restrictive airway disease, histoplasmosis, and lung disability claimed as residuals of asbestos exposure.

There was some evidence of record indicating that the Veteran is receiving medication for respiratory problems.  The Veteran submitted a document from his health insurance provider which references treatment with Proventil and Ventolin.  The Board notes that both these medications are used to treatment respiratory disorders.  It is not apparent to the Board when these medications were prescribed, by whom they were prescribed, or for whom they were prescribed.  However, based on the benefit of the doubt, in February 2007 the Board assumed for the purposes of the remand that the medication was prescribed for treatment of respiratory problems of the Veteran. 

The Court has held that in comparing positive and negative evidence, the Board may favor the opinion of one competent medical professional over that of another, as long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

Additionally, the Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, an opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The Board acknowledges the August 2005 clinical record purportedly from Dr. S. which included a diagnosis of restrictive lung disease apparently attributed to the Veteran's asbestos exposure as well as to beryllium exposure and included the instruction to write Dr. S. for copies of the actual tests performed and explanations.    The Board finds that the probative value of this document is lessened as it initially appears to be a clinical record by the physician but by the end of the document, it indicates that the physician should be contacted for copies of the actual test results "not in the file."  The record also includes the annotation that "what you need to do is write [to two different VA employees]."  It is not apparent why a physician would produce such a document.  There is also no evidence of record to demonstrate that the Veteran was exposed to beryllium while on active duty. 

Furthermore, although this August 2005 record provided a positive nexus opinion, this conclusion does not reflect any review or discussion of the contents of the claims file, address any of the contrary evidence of record, or provide any rationale supporting the opinions.  The Board further notes that the findings of the August 2005 clinical record are merely a conclusory statement without factual, medical rationale.  See Nieves-Rodriguez, supra.

In contrast, the March 2013 VA examiner's opinion is the most thorough and factually supported opinions of record, given that it is consistent with other evidence of record and included review of the claims file.  This medical evidence is competent, credible and persuasive, as it is based on accurate facts and supported by a rationale.  Id.

The Board notes that the underlying clinical testing which was referenced in the August 2005 record and used as a basis for the diagnosis has not been associated with the claims file.  There also is no evidence indicating that the author of the August 2005 record had access to and had reviewed the Veteran's claims file when determining that there was a link between a current respiratory disability and the Veteran's active duty service.

The Board also acknowledges that the Veteran submitted a newspaper article which addressed the dangers of asbestos exposure.  However, this evidence only provided general information that is not specific to the facts of the Veteran's case.  Thus, such documents are entitled to little probative weight as they do not address the specific relationship of any respiratory/lung disorder and his military service, including any asbestos exposure.

Consideration has been given to the Veteran's personal assertion that he suffers from restrictive airway disease, histoplasmosis, or a lung disability, claimed as residuals of asbestos exposure, that is related to his military service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, confirming a diagnosis of restrictive airway disease, histoplasmosis, or any lung disability, claimed as residuals of asbestos exposure, and determining the etiology thereof, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Restrictive airway disease, histoplasmosis, and a lung disability, claimed as residuals of asbestos exposure, are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that testing and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

That is, although the Board readily acknowledges that the Veteran is competent to report symptoms such as coughing and difficulty breathing, there is no indication that the Veteran is competent to etiologically link his in-service asbestos exposure to a current disability.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating respiratory/lung disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Although the Board is sympathetic to the Veteran's claim, based on the lack of objective medical evidence demonstrating a current disability stemming from his military service, the Board concludes that the preponderance of the evidence is against granting service connection. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for entitlement to service connection for restrictive airway disease, histoplasmosis, and lung disability claimed as residuals of asbestos exposure, is denied.  See 38 U.S.C.A. § 5107(b); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001). 



ORDER

Entitlement to service connection for restrictive airway disease, histoplasmosis, and lung disability claimed as residuals of asbestos exposure, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


